



EXHIBIT 10.43


December 24, 2018


Robert J. Stone
10936 Carnoustie Lane
Fort Wayne, IN 46814


Re:    Retirement Agreement and General Release


Dear Robert:
This letter when signed by you, will constitute the full agreement between you
and Franklin Electric Co., Inc. and its subsidiaries, (collectively, “the
Company”) on the terms of your retirement from employment (this “Agreement”). By
entering into this Agreement, the parties have merely agreed to resolve amicably
any existing or potential disputes arising out of your employment with the
Company, your resignation of your position of executive officer, and the
separation upon your retirement.
1.
On or prior to January 7, 2019, you will announce your retirement from your
position as Senior Vice President and President, International Water Systems,
effective as of March 31, 2019 (such date referred to herein as your “Retirement
Date”), at which time you will be appointed as a Senior Advisor to the Chief
Executive Officer. From and after March 31, 2019, your annual salary will be
$200,000, paid in accordance with the Company’s normal payroll practices. You
will be eligible for participation in the Franklin Electric Manager Bonus Plan
for the 2019 plan year, measured against the corporate performance metrics (EPS
and working capital), without any discretionary reduction or enhancement; the
bonus for the 2019 plan year will be paid in February or March of 2020 in the
ordinary course. You will also receive your bonus for the 2018 plan year in the
ordinary course, subject to previously communicated performance metrics, without
any discretionary deduction or enhancement. As an employee of the Company, you
will be eligible to participate in insurance, savings and other benefit programs
on the same terms as other similarly situated employees.

2.
Your employment with the Company will be considered terminated effective
December 31, 2019, or such earlier date as you may choose to resign such
employment or take on other employment with any third party (“Separation Date”).
You will be paid your accrued, but unused vacation, if any, in the ordinary
course of business. Your Separation Date shall be considered a “qualifying
event” for purposes of triggering your right to continue your group health and
dental insurance pursuant to federal law (commonly referred to as “COBRA”). You
will receive, under separate cover, information regarding your rights to such
continuation coverage

3.
If your Separation Date is on or after April 1, 2019, you will receive the
additional benefit of salary continuation through December 31, 2019, with such
salary continuation paid in accordance with the Company’s normal payroll
practices. Such salary continuation shall be considered eligible earnings for
purposes of the 2019 plan year for the Company’s Manager Bonus Plan.

4.
Except as stated above, all other benefits, bonuses and compensation end on the
Separation Date. However, this Agreement does not affect any existing vested
rights that you may have in any Company bonus, deferred compensation, pension,
retirement and/or 401(k) plans, and your continued employment through your
Separation Date or other voluntary separation of the Company will continue to be
recognized for purposes of vesting under such plans, and provided that your
Retirement and Separation Dates are subsequent to your 55th birthday, as
planned, your transition will qualify as a retirement under such plans. You will
receive, under separate cover, information regarding your rights and options, if
any, under any said plans.

5.
In consideration of the payments and benefits provided to you above, the
sufficiency of which you acknowledge, including your continued employment with
the Company through December 31, 2019, you do, on behalf of yourself and your
heirs, administrators, executors and assigns, hereby fully, finally and
unconditionally release and forever discharge the Company and its parent,
subsidiary and affiliated entities and all their former and present officers,
directors, shareholders, employees, trustees, fiduciaries, administrators,
attorneys, consultants, agents, and other representatives, and all their
respective predecessors, successors and assigns (collectively “Released
Parties”), in their corporate, personal and representative capacities, from any
and all obligations, rights, claims, damages, costs, attorneys’ fees, suits and
demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable under any local, state or federal common law, constitution, statute
or ordinance, which arise from or relate to your past employment with the
Company or the termination thereof, or any past actions or omissions of the
Company or any of the Released Parties, including without limitation, rights and
claims arising under the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, the Age Discrimination in Employment Act of 1967, as amended, or, if
applicable, any rights and claims arising under the laws and regulations






--------------------------------------------------------------------------------





administered by California’s Department of Fair Employment and Housing;
provided, that nothing in the foregoing shall limit any rights to
indemnification that you may have under the Company’s constituent documents or
applicable law, or coverage under the Company’s insurance policies providing
coverage to the Company’s directors or officers. Subject to applicable law, you
also warrant that you have not filed or sued and will not sue or file any
actions against the Company or any of the Released Parties with respect to
claims covered by this release.
You recognize and understand that the foregoing is a general release by which
you are giving up the opportunity to obtain compensation, damages, and other
forms of relief for yourself. This Agreement, however, is not intended to and
does not interfere with the right of any governmental agency to enforce laws or
to seek relief that may benefit the general public, or your right to assist with
or participate in that process. By signing this Agreement, however, you waive
any right to personally recover against the Released Parties, and you give up
the opportunity to obtain compensation, damages or other forms of relief for you
other than that provided in this Agreement.
a.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit you from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any such report;
provided that, you are not authorized to disclose communications with counsel
that were made for the purpose of receiving legal advice or that contain legal
advice or that are protected by the attorney work product or similar privilege.

b.
Further, pursuant to the Defend Trade Secrets Act of 2016, you understand that
an individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Nothing in the document is intended to interfere with or discourage
a good faith disclosure to any governmental entity related to a suspected
violation of the law. The Company will not retaliate against you for a
disclosure made in accordance with the law. In the event a disclosure is made,
and you file a lawsuit against the company alleging that the Company retaliated
against you because of the disclosure, you may disclose the relevant trade
secret or confidential information to your attorney and may use the same in the
court proceeding only if (i) you ensure that any court filing that includes the
trade secret or confidential information at issue is made under seal; and (ii)
you do not otherwise disclose the trade secret or confidential information
except as required by court order.

6.
Non-Competition and Non-Solicitation

(a)
Reference is made to that certain Confidentiality and Non-Compete Agreement
dated as of February 11, 2005 (the “Confidentiality Agreement”), and attached
hereto as Exhibit A. You acknowledge and agree that the Company continues to
have a significant business interest in enforcing the restrictions contained in
the Confidentiality Agreement, and that your knowledge and experience derived
from your tenure with the Company would enable you to significantly damage the
Company should you violate such restrictions. In consideration of the
compensation and benefits described above, including your continued employment
with the Company through December 31, 2019, you hereby ratify and confirm in all
respects the Confidentiality Agreement and the covenants contained therein, and
agree to abide by such restrictions in accordance with their terms for the full
duration set forth therein.

(b)
Reasonableness. You hereby acknowledge and agree that: (i) the restrictions
provided in this section and in the Confidentiality Agreement are reasonable in
time and scope in light of the necessity for the protection of the business and
good will of the Company and the consideration provided to you under this
Agreement; and (ii) your ability to work and earn a living will not be
unreasonably restrained by the application of these restrictions.

(c)
Injunctive Relief. You also recognize and agree that should you fail to comply
with the restrictions set forth above and in the Confidentiality Agreement,
which restrictions you recognize are vital to the success of the Company’s
business, the Company would suffer substantial damage for which there is no
adequate remedy at law due to the impossibility of ascertaining exact money
damages. Therefore, you agree that in the event of the breach or threatened
breach by you of any of the terms and conditions of this Agreement or the
Confidentiality Agreement, the Company shall be entitled, in addition to any
other rights or remedies available to it, to institute proceedings in a federal
or state court and to secure immediate temporary, preliminary and permanent
injunctive relief. In the event the enforceability of any of the covenants in
this section are challenged in court, the applicable time period as to such
covenant shall be deemed tolled upon the filing of the lawsuit challenging the
enforceability of this Agreement or the Confidentiality Agreement until the
dispute is finally resolved and all periods of appeal have expired.






--------------------------------------------------------------------------------





7.
You understand and agree that this Agreement contemplates and memorializes an
unequivocal, complete and final dissolution of your employment relationship with
the Company, and that, therefore, from and after the Separation Date, you have
no right to be reinstated to employment with or rehired by the Company, and that
in the future, the Company and its affiliated and related entities and their
successors and assigns shall have no obligation to consider you for employment.

8.
You agree to return to the Company upon your Separation Date all of the
Company’s property, including, without limit, any electronic or paper documents
and records and copies thereof that you received or acquired during your
employment regarding the Company’s practices, procedures, trade secrets,
customer lists, or product marketing, and that you will not use the same for
your own purpose; provided, that in the case of electronic documents and records
where return of such documents and records is not possible, you agree not to
keep or maintain such documents and records. Unless required or otherwise
permitted by law, you further agree that while you are considering this
Agreement and for three (3) years following your Separation Date, you will not
disclose to any person or entity or use for your own benefit any information
regarding the following:

(a)
Any secret or confidential information obtained or learned by you in the course
of your employment with the Company with regard to the operational, financial,
business or other affairs of the Company or its subsidiaries, divisions, or
parent companies including, without limitation, proprietary trade “know how” and
secrets, financial information and models, customer lists, business, marketing,
sales and acquisition plans, identity and qualifications of Company’s employees,
sources of supply, pricing policies, proprietary operational methods, product
specifications or technical processes; and

(b)
The terms of this Agreement, except that you may disclose this information to
(i) any member of your immediate family and your attorney, accountant or other
professional advisor to whom you must make the disclosure in order for them to
render professional services to you, or (ii) to a prospective employer, limited
to information regarding the scope and extent of the restrictive covenants
contained herein or in the Confidentiality Agreement to the extent necessary for
such prospective employer to confirm that such proposed employment shall not
constitute a breach or violation of such covenants; provided in each case that
you first advise them of this confidentiality provision and they also agree to
maintain the confidentiality of the terms of this Agreement.

9.
Subject to applicable law, in the event that you breach any of your obligations
under this Agreement, the Company is entitled to terminate your employment and
to obtain all other relief provided by law or equity.

10.
It is agreed that neither you nor the Company, or any of its officers, directors
or employees, make any admission of any failing or wrongdoing or violation of
any local, state or federal law by entering into this Agreement, and that the
parties have entered into this Agreement simply to resolve your employment
relationship in an amicable manner. While considering this Agreement and at all
times thereafter, you agree to act in a professional manner and not make any
disparaging or negative statements regarding the Company, or its affiliated
companies, and their officers, directors and employees, or to otherwise act in
any manner that would damage the business reputation of the same. The Company
agrees that it will use its best efforts not make any public statement that is
disparaging or negative regarding you or to otherwise act in any manner that
would damage your business reputation.

11.
You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, and that the provisions of this Agreement
are severable such that if any part of the Agreement is found to be
unenforceable, the other parts shall remain fully valid and enforceable.

12.
This Agreement shall apply to, and inure to the benefit of, the predecessor,
successors, and assigns of the Company and each past, present, or future
employee, agent, representative, officer, or director of the Company and any
division, subsidiary, parent, or affiliated entity.

13.
This Agreement shall be interpreted, enforced, and governed under the law of
Indiana.

14.
The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any subsequent
breach.

15.
Because you have been given the opportunity to thoroughly review this Agreement,
the normal rule that ambiguity should be construed against the drafting party
shall not be employed in the interpretation of this Agreement

16.
Unless specifically voided herein, any agreement that you have previously
entered into with the Company or its affiliated or related entities that by its
terms, extends past your Separation Date, remains in full force and effect.

17.
You are hereby advised in writing to consult an attorney prior to executing this
Agreement. You have twenty-one (21) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those 21 days.






--------------------------------------------------------------------------------





If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Agreement shall be effective the day after the seven-day revocation period has
elapsed.
Sincerely,


Franklin Electric Co., Inc.




/s/ Gregg C. Sengstack
Name: Gregg C. Sengstack
Title: Chief Executive Officer




By signing this letter, I represent and warrant that I am aware of my rights,
especially those arising under the Older Workers Benefit Protection Act and the
Age Discrimination in Employment Act, and that I have not been the victim of age
or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I have read, understand, and agree to the terms of this
Agreement, that I have seven (7) days in which to revoke my acceptance of this
Agreement, and that I am signing this Agreement voluntarily with full knowledge
and understanding of its contents.
Dated: December 24, 2018        Name:              /s/ Robert J.
Stone            
(the “Effective Date”)                  Robert J. Stone





